                  Case 21-10023-JTD             Doc 257        Filed 06/17/21        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 )     Chapter 11
                                                           )
    WARDMAN HOTEL OWNER, L.L.C., 1                         )     Case No. 21-10023 (JTD)
                                                           )
                             Debtor.                       )
                                                           )

                              Deadline for Submitting Bids: July 8, 2021 at 5:00 p.m. (prevailing Eastern time)
                                            Auction Date: July 20, 2021 at 10:00 a.m. (prevailing Eastern time)
                     Deadline for Objections to Sale Motion: July 8, 2021 at 5:00 p.m. (prevailing Eastern time)
                             Hearing Date on Sale Motion: July 22, 2021 at 1:00 p.m. (prevailing Eastern time)

             NOTICE OF AUCTION AND SALE HEARING FOR DEBTOR’S ASSETS

                 PLEASE TAKE NOTICE that on May 19, 2021, the above-captioned debtor

and debtor in possession (the “Debtor”) filed the Motion for Entry of an Order (A) Approving

Bid Procedures for Sale of the Assets of Debtor; (B) Scheduling An Auction and Hearing to

Consider the Sale and Approve the Form and Manner of Notice Related Thereto;

(C) Establishing Procedures Relating to the Assumption and Assignment of Certain Contracts,

Including Notice of Proposed Cure Amounts; (D) Approving Breakup Fee; and (E) Granting

Other Related Relief (the “Bid Procedures Motion”).2 On June 15, 2021, the Court entered an

order (the “Bid Procedures Order”) granting the Bid Procedures Motion and approving the

bidding procedures annexed hereto (the “Bid Procedures”) to be used in connection with the

auction (the “Auction”) of the Debtor’s assets (the “Assets”). The Assets are being sold free and

clear of all liens, claims, encumbrances and interests, provided that section 363(f) of the

Bankruptcy Code has been satisfied. The Debtor has not currently chosen a “stalking horse”

1
      The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is
      5035 Riverview Road, NW, Atlanta, GA 30327.
2
      Capitalized terms not otherwise defined herein shall have the meanings set forth in the Bid Procedures Motion.


DOCS_DE:234956.1 92203/001
                 Case 21-10023-JTD      Doc 257      Filed 06/17/21     Page 2 of 3




bidder for the Assets. The Bid Procedures contemplate that a buyer for the Assets will be

identified at a later date, either at the auction contemplated by the Bid Procedures or, under

appropriate circumstances, through the Debtor’s identification of a stalking horse purchaser (the

“Stalking Horse Purchaser”). The Bid Procedures shall govern the bidding process and the

Auction of the Assets. Any person that wishes to receive a copy of the Bid Procedures or the Bid

Procedures Order shall make such request in writing to Pachulski Stang Ziehl & Jones LLP, 919

North Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899-8705 (Courier

19801), Attn: Laura Davis Jones.

                                        The Sale Hearing

                 PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has scheduled

a hearing for July 22, 2021 at 1:00 p.m. (prevailing Eastern Time) (the “Sale Hearing”) to

consider approval of the winning bid(s) and confirm the results at the Auction for the Assets,

pursuant to a motion to be filed by the Debtor seeking approval thereof (the “Sale Motion”). The

Sale Hearing may, however, be adjourned in open court from time to time, without further

notice. The Sale Hearing will be held before the Honorable John T. Dorsey, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 North

Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801.

                                            Objections

                 PLEASE TAKE FURTHER NOTICE that any objection to any of the relief to

be requested at the Sale Hearing must be in writing, state the basis of such objection with

specificity, and shall be filed with the Court, with a courtesy copy to Chambers, and shall be



DOCS_DE:234956.1 92203/001
                 Case 21-10023-JTD     Doc 257     Filed 06/17/21    Page 3 of 3




served on: (i) counsel to the Debtor, Pachulski Stang Ziehl & Jones LLP (Attn: Laura Davis

Jones, Esq. (ljones@pszjlaw.com)); (ii) counsel to the DIP Lender, (x) Alston & Bird LLP

(Attn: David Wender, Esq. (david.wender@alston.com), Grant Stein, Esq.

(grant.stein@alston.com)) and (y) Klehr Harrison Harvey Branzburg LLP (Attn: Dominic E.

Pacitti, Esq. (dpacitti@klehr.com)); (iii) the Office of The United States Trustee (Attn: Linda

J. Casey, Esq. (linda.casey@usdoj.gov)); and (iv) counsel to any Stalking Horse Purchaser, so as

to be received by July 8, 2021 at 5:00 p.m.(prevailing Eastern Time).

                 PLEASE TAKE FURTHER NOTICE that all requests for information

concerning the Assets and all requests for information concerning the Bid Procedures, should be

directed in writing to Pachulski Stang Ziehl & Jones LLP, 919 N. Market St., 17th Floor,

Wilmington, Delaware 19801, Attn: Laura Davis Jones, ljones@pszjlaw.com.


 Dated: June 17, 2021                       PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ Laura Davis Jones
                                            Laura Davis Jones (DE Bar No. 2436)
                                            David M. Bertenthal (CA Bar No. 167624)
                                            Timothy P. Cairns (DE Bar No. 4228)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, Delaware 19899 (Courier 19801)
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            Email: ljones@pszjlaw.com
                                                    dbertenthal@pszjlaw.com
                                                    tcairns@pszjlaw.com

                                            Counsel to the Debtor and Debtor in Possession




DOCS_DE:234956.1 92203/001
